Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims   7, 12-16 and 21 are rejected under 35 USC 102 (a((2) as being anticipated by Mohammad (“A monolithic . . . Networks”, IEEE Transaction Microwave Theory and Technology, Volume 43 , No.12, December 1995, pages 2773-2777, cited in the IDS filed on 10/27/2020).
Regarding claims 7 and 13-16, Mohammad disclose the circuit as shown on Figure 1 comprising:
-a transistor (HJFET); an intermediate frequency (IF) matching circuit between an IF port (IF) and a gate of the transistor, wherein an IF signal is input in the IF port, and wherein the IF 
-a shorting stub (L5), wherein a first end of the shorting stub is connected to a source of the transistor, wherein a second end of the shorting stub is grounded, and wherein the shorting stub (.02 lamda) is shorter than a quarter of an electric length at a frequency of a local oscillator (LO) signal; 
-an LO matching circuit between an LO port and the source of the transistor, wherein the LO signal is input in the LO port, and wherein the LO matching circuit matches an impedance of the LO port and an impedance of the source as viewed from the LO port; and 
-a radio frequency (RF) matching circuit  between an RF port and a drain of the transistor, wherein an RF signal is input in the RF port, and wherein the RF matching circuit matches an impedance of the RF port and an impedance of the drain as viewed from the RF port.   
Regarding claims 12 and 21, further comprising: a gate bias circuit (L3, SP2, C4)  that applies a gate bias voltage to the gate of the transistor; and a drain bias circuit (L9, C6) that applies a drain bias voltage to the drain of the transistor.  

Allowable Subject Matter
          Claims 8-11 and 17-19 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-a first capacitive element (C1), wherein a first end of the first capacitive element is connected to a point of connection of the first transmission line (L3) and the second transmission line, wherein a second end of the first capacitive element is grounded, wherein the first transmission line 
- the LO, RF and IF matching circuits as recited in claim 11.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842